Citation Nr: 1742075	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961.

This matter comes on appeal from the Board of Veterans' Appeal (Board) from a January 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2017 substantive appeal (VA Form 9), the Veteran did not indicate that he wanted an optional Board hearing.  In a subsequent August 2017 statement,  the Veteran's representative indicated that the Veteran inadvertently omitted his intent on his VA 9 and thus, requested a Video Conference hearing at a local VA office.  The record does not reflect that any such hearing has been scheduled.  Neither has the Veteran withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule a Video Conference hearing and to notify the Veteran of the date, time, and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Video Conference hearing at the RO. He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws his request or does not report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




